UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7527



DECARLOS D. COLEMAN,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. F. Bradford Stillman, Magistrate
Judge. (CA-04-724-2-FBS)


Submitted: February 23, 2006                         Decided: March 2, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeCarlos D. Coleman, Appellant Pro Se.    Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              DeCarlos D. Coleman, a state prisoner, seeks to appeal

the magistrate judge’s order* denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).                The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue        absent    “a    substantial      showing      of   the       denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).                A prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find    that     the     magistrate      judge’s       assessment        of    his

constitutional         claims       are    debatable   and    that        any    dispositive

procedural rulings by the magistrate judge are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude      that        Coleman    has    not   made     the     requisite        showing.

Accordingly,         we     deny    Coleman’s     motion     for      a   certificate          of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                                   DISMISSED



        *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                            - 2 -